DETAILED ACTION
This action is in response to the submission filed on 2/8/2021.  Claims 1-20 are presented for examination. Claims 1, 9, and 16 are independent.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Examiner Notes
The examiner of record has changed from Examiner Moll to the undersigned, Examiner Crabb. 
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 
 

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered, the examiner’s reply is the following:
Regarding the 35 USC 101 rejection, it is noted that applicant incorporated the amendments suggested by Examiner Moll detailed in the Final Office Action dated November 6, 2020. The undersigned examiner finds that the amendments to the claims incorporate the mental process abstract idea into a practical application and the rejection for claims 1-20 is hereby withdrawn.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over L. Mannini, et al., “On-Street Parking Search Time Estimation Using FCD Data,” Transportation Research Procedia 27 pp. 929-936 (2017) (hereinafter “Mannini”) in view of Liu, US Patent Application Publication No. 2018/0336784 (hereinafter “Liu”).
Regarding claims 1, Mannini discloses:
A parking interval system for predicting wait time (Mannini, Title “On-Street Parking Search Time Estimation Using FCD Data” and Abstract “This paper focuses on modelling on-street parking search time by using FCD data coming from probe vehicles.”), comprising: 
receive operator activity information from one or more sensing vehicles in one or more parking areas, the operator activity information including changes in movement or position within the one or more parking areas while the one or more sensing vehicles are active (Mannini, p. 930 paragraph 4 “Our study starts from the consideration that in urban areas usually no data about parking (i.e. interviews) as well as no information about final destination of trips are available, but a huge amount of Floating Car Data (FCD) are offered by new technologies at a very low cost. The literature presents very few papers that investigate the problem of estimating on-street parking time (e.g. Belloche, 2015) but none seems to consider the opportunity offered by FCD data. For this reason, this paper proposes a modelling framework able to estimate the time spent in parking search at the roadside by using FCD data, only.” Examiner’s Note (EN): FCD includes data relating to vehicles that is timestamped geo-localization and speed data, with GPS and other data relating to the car); 
determine, using the operator activity information, idle information for the one or more sensing vehicles in the one or more parking areas, the idle information including a period of time that the one or more sensing vehicles spend in the one or more parking areas without being parked, wherein being parked includes the or more sensing vehicles being located in a parking space of the one or more parking areas and an ignition of the one or more sensing vehicles is turned off (Mannini, Fig. 1 illustrating the activity information determining a parking search (i.e., vehicles spending time in the parking area without being parked) p. 930 paragraphs 6-7 “This study focuses on modelling time spent in on-street parking search by analysing paths that vehicles perform in the final part of their trips before reaching the destination, through the use of FCD data. The model has been calibrated as a function of ; 
determine, using the idle information, an estimated wait time for a parking space in the one or more parking areas (Mannini, p. 931 paragraph 3 “The methodology proposed to estimate the on-street park time for a given destination zone Z within the study area is based on the road network of the study area represented through a supply model (section 2. 1), which is used within a map matching procedure (section 2.3) to associate available FCD data (section 2.2) to the transport network.”; p. 936 paragraphs 2 “In this paper authors proposed a model for on-street parking search time estimation by using FCD data coming from probe vehicles. The modelling framework is based on the use of FCD data to detect time in which vehicles start searching a parking lot before reaching their destination. This behavior is modelled through a spiral around the destination aiming at representing the final part of the trip to find a parking place. The proposed model is suitable to be used either in offline applications for planning or in on-line too ls to assess user's information and dynamic routing.” EN: Mannini discloses using the time spent searching for parking from one or a variety of vehicles FCD (i.e., “idle information”) to estimate wait time.).
Mannini does not explicitly disclose one or more processors; and a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to perform the method and transmit, through a communication device to a recipient vehicle, guidance 
Liu teaches one or more processors (Liu, Fig. 8 802 processor); and a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to perform the method (Liu, Fig. 8 804 memory 806 read only memory, 808 storage; [0004] “According to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to process parking data from a parking area to determine the blocking probability that all parking spots in the parking area are occupied.”) and 
transmit, through a communication device to a recipient vehicle (Liu, Fig. 8 computer system 800; [0037] “As shown in FIG. 2, the system 200 comprises one or more vehicles 201a-201n (e.g., also collectively referred to as vehicles 201), such as but not limited to cars, that can park in one or more parking spaces 203a-203m (also collectively referred to as parking spaces 203) within a parking area 205.”; [0110] “FIG. 8 illustrates a computer system 800 upon which an embodiment of the invention may be implemented. Computer system 800 is programmed (e.g., via computer program code or instructions) to provide an estimation of waiting time as described herein and includes a communication mechanism such as a bus 810 for passing information between other internal and external components of the computer system 800.”; [0121] “exemplary components of a mobile station (e.g., handset, vehicle 201, or UE 215) , guidance including the estimated wait time for the one or more parking areas, whereby the guidance is used by the recipient vehicle or an occupant of the recipient vehicle to assist in the choice of a parking spot (Liu, see for example Fig. 7C illustrating estimated wait times and route guidance on user display; [0045] “as noted above, the vehicles 201 are equipped with an embedded navigation systems or other navigation devices (e.g., a UE 215) that are capable of submitting requests for parking information (e.g., estimated waiting times to park, parking availability, parking and leaving events, etc.), and of guiding a driver of the vehicle 201 along a navigation route using the parking information.”; [0062] “For example, geographic data 301 or geospatial information is compiled (such as into a platform specification format (PSF) format) to organize and/or configure the data for performing map or navigation-related functions and/or services, such as map annotation, route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device, such as by a UE 215 (e.g., via a navigation application 225), for example.”).
Mannini and Liu are analogous art because they are related to estimating parking times for vehicles in transit. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the method of estimating wait times of Mannini and the sensors and systems of Liu and arrived at estimating wait times including vehicle sensing and guidance based on idle information as claimed. One of ordinary skill in the art would have been motivated to make such a combination in order “to help a driver make an informed choice in such a situation, there is a need for an approach for estimating a waiting time to park.” (Liu, [0002]).

Regarding claim 9, modified Mannini teaches all the features with respect to claim 1 as outlined above. Mannini does not explicitly disclose, but Liu teaches A non-transitory computer-readable medium for predicting wait time and storing instructions that when executed by one or more processors cause the one or more processors to: (Liu, [0127] “the memory device 1051 may be, but not limited to, a single memory, CD, DVD, ROM, RAM, EEPROM, optical storage, or any other non-volatile or non-transitory storage medium capable of storing digital data.”).
Mannini and Liu are analogous art because they are related to estimating parking times for vehicles in transit. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mannini and Liu and arrived at estimating wait times including vehicle sensing and guidance based on idle information as claimed. One of ordinary skill in the art would have been motivated to make such a combination in order “to help a driver make an informed choice in such a situation, there is a need for an approach for estimating a waiting time to park.” (Liu, [0002]).

Regarding claim 16, modified Mannini teaches all the features with respect to claim 1 as outlined above, and further modified Mannini teaches A method for predicting wait time (Mannini, Title “On-Street Parking Search Time Estimation Using FCD Data” and Abstract “This paper focuses on modelling on-street parking search time by using FCD data coming from probe vehicles.”; p. 930 paragraph 5 “Section 2 describes the proposed methodology”).


Regarding claims 2, and 10, incorporating the rejections of claims 1 and 9, respectively, modified Mannini teaches:
wherein the idle information indicates a parking status of the one or more sensing vehicles (Mannini, p. 931 section 2.2 Floating Car data “FCD data are made of information about position and speed of a probe vehicle. Data are characterized by a sampling frequency defined both in time and space. The space sampling is carried out mainly for data recovery in case of covering failure. The track record of the data consists of the following fields: Vehicle ID, Day, Time, Latitude, Longitude, Speed, Direction, Quality of signal, State of motion, Distance from previous data.” EN: The determination of parking search is based on the FCD data and includes state of motion, which would indicate parking status as the destination would be reached and motion would stop.).

Regarding claims 3, 11 and 17, incorporating the rejections of claims 1, 9 and 16, respectively, modified Mannini teaches:
wherein the memory stores further instructions that when executed by the one or more processors cause the one or more processors to: control the recipient vehicle, wherein the recipient vehicle provides a selected parking area from a selection of parking areas, the selection of parking areas being selected from the one or more parking areas based on the estimated wait time (Liu, [0043], “In one embodiment, when a vehicle 201 and/or UE 215 ( e.g., via a navigation system, application 225, and/or the like) requests instructions to find parking in a given area or location, the parking platform 211 can predict/estimate the probability that parking in the area is fully occupied. The parking platform 211 can predict/estimate a conditional waiting time for the area or other nearby parking areas 205 assuming that parking in the target area is fully occupied. In one embodiment, the parking platform 211 can present the estimated waiting time to park in a user interface of the requesting vehicle 201 or UE 215. In other embodiments, the estimated waiting time to park can be used to suggest a parking location near the destination (e.g., routing to a nearest parking area to the user's destination with the least amount of waiting time to park), or provide a better estimated time of arrival (ETA) at a given destination (e.g., by adjusting the ETA to include the waiting time to park).”).
Mannini and Liu are analogous art because they are related to estimating parking times for vehicles in transit. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mannini and Liu and arrived at estimating wait times including vehicle sensing and guidance based on idle information as claimed. One of ordinary skill in the art would have been motivated to make such a 

Regarding claims 4, 12 and 18, incorporating the rejections of claims 1, 9 and 16, respectively, modified Mannini teaches:
The parking interval system of claim 3, wherein the memory stores further instructions that when executed by the one or more processors cause the one or more processors to: monitor the recipient vehicle and one or more other recipient vehicles with relation to the selected parking area and provide the guidance related to selection of a selected parking area by the plurality of recipient vehicles (Liu, [0043], “In one embodiment, when a vehicle 201 and/or UE 215 ( e.g., via a navigation system, application 225, and/or the like) requests instructions to find parking in a given area or location, the parking platform 211 can predict/estimate the probability that parking in the area is fully occupied. The parking platform 211 can predict/estimate a conditional waiting time for the area or other nearby parking areas 205 assuming that parking in the target area is fully occupied. In one embodiment, the parking platform 211 can present the estimated waiting time to park in a user interface of the requesting vehicle 201 or UE 215. In other embodiments, the estimated waiting time to park can be used to suggest a parking location near the destination (e.g., routing to a nearest parking area to the user's destination with the least amount of waiting time to park), or provide a better estimated time of arrival (ETA) at a given destination (e.g., by adjusting the ETA to include the waiting time to park).”; [0044] “In one embodiment, the parking platform 103 may also send the estimated waiting time to park information as a map overlay that illustrates, 
Mannini and Liu are analogous art because they are related to estimating parking times for vehicles in transit. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mannini and Liu and arrived at estimating wait times including vehicle sensing and guidance based on idle information as claimed. One of ordinary skill in the art would have been motivated to make such a combination in order “to help a driver make an informed choice in such a situation, there is a need for an approach for estimating a waiting time to park.” (Liu, [0002]).

Regarding claims 5, 13 and 19, incorporating the rejections of claims 1, 9 and 16, respectively, modified Mannini teaches:
wherein the idle information is determined using a vehicle activity model (Mannini, Fig. 1 illustrating the activity information determining a parking search (i.e., vehicles spending time in the parking area without being parked) p. 930 paragraphs 6-7 “This study focuses on modelling time spent in on-street parking search by analysing paths that vehicles perform in the 

Regarding claims 6, 14 and 20, incorporating the rejections of claims 1, 9 and 16, respectively, modified Mannini teaches:
wherein the memory stores further instructions that when executed by the one or more processors cause the one or more processors to: generate a probability map, the probability map indicating a relative distance of the one or more parking areas and the estimated wait time of said parking areas (Mannini, p. 930 last paragraph “In parking search, in fact, the driver begins to turn around its destination gradually expanding the circle of his/her research starting from a ceiling point c, and the phase of on-street parking search can be captured by analysing FCD data made of vehicle detected points ki.”;.p. 932 paragraphs 1-2 describing applying the FCD data geocoding to a portion of the road network and is performed by “a map matching algorithm (Quddus et al. , 2007) that compare the probability associated to each link of being candidate for a matching with a given FCD sample (i.e. vehicle point)” and involving the distance between the vehicle and portion.)

Regarding claims 7, and 15, incorporating the rejections of claims 1 and 9, respectively, modified Mannini teaches:
wherein the estimated wait time is related to specific intervals over the course of a day, days of a week, weeks or months of a year, holidays, events, or combinations thereof (Mannini, “According to principles of transport system modelling, the road network and its performances (i.e. travel times and costs) are represented by a supply network model. Such a model is made of a graph, which represents the transport network in terms of streets and intersections, and cost functions, which allow to calculate time and cost for each link of the transport network (i.e. Level of Service - LoS - attributes) in relation to the time period r of the day (e.g. 15 minutes). If the proposed methodology is used for real-time purposes (see introduction), the supply model is updated in its performances (i.e. link times and costs) at fixed time steps according to available real-time data sources (e.g. traffic sensors, FCD data, crowdsourcing, and so on).”

Regarding claim 8, modified Mannini teaches:
The parking interval system of claim 1, wherein the operator activity information is collected while the one or more sensing vehicles is in a movement area (Mannini, p. 930 paragraph 4 “Our study starts from the consideration that in urban areas usually no data about parking (i.e. interviews) as well as no information about final destination of trips are available, but a huge amount of Floating Car Data (FCD) are offered by new technologies at a very low cost. The literature presents very few papers that investigate the problem of estimating on-street parking time (e.g. Belloche, 2015) but none seems to consider the opportunity offered by FCD data. For this reason, this paper proposes a modelling framework able to estimate the time spent in parking search at the roadside by using FCD data, only.”; p. 931 section 2.2 Floating Car 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STEVEN W CRABB/Examiner, Art Unit 2129